ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Wattan Zazai Group                              ) ASBCA No. 62898
                                                )
Under Contract No. HTC711-14-D-W026             )

APPEARANCES FOR THE APPELLANT:                     Michael D. Maloney, Esq.
                                                    Williams Mullen
                                                    Tysons Corner, VA
                                                   Todd Miller, Esq.
                                                    Miller & Miller
                                                    Denver, CO
                                                   Eayat Qasimi, Esq.
                                                    Whiteford, Taylor & Preston, L.L.P
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                     Deputy Chief Trial Attorney
                                                   Maj. Nicole A. Vele, USAF
                                                   Maj Ashely M. Ruhe, USAF
                                                    Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE EYESTER

        As set forth in the parties’ October 17, 2022 Joint Motion for Decision and
Consent Judgment, the parties have resolved their dispute and request that the Board
enter judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $21,718.93.
This amount is inclusive of interest. No further interest shall be paid.

       Dated: November 1, 2022



                                                   LAURA EYESTER
                                                   Administrative Judge
                                                   Armed Services Board
(Signatures Continued)                             of Contract Appeals
 I concur                                          I concur




 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62898, Appeal of Wattan
Zazai Group, rendered in conformance with the Board’s Charter.

      Dated: November 1, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals